 
 
I 
108th CONGRESS 2d Session 
H. R. 4576 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2004 
Mr. Goodlatte (for himself, Mr. Stenholm, Mr. Neugebauer, Mr. Bonilla, Mr. Boehner, Mr. Smith of Michigan, Mrs. Musgrave, Mr. Hayes, Mr. Dooley of California, Mr. Ortiz, Mr. Kennedy of Minnesota, Mr. Peterson of Pennsylvania, Mr. Farr, Mr. Chocola, Mr. Berry, and Mr. Acevedo-Vilá) introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To amend the Agricultural Marketing Act of 1946 to establish a voluntary program for the provision of country of origin information with respect to certain agricultural products, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Food Promotion Act of 2004. 
2.Replacement of mandatory country of origin labeling with voluntary program of country of origin labelingSubtitle D of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638–1638d) is amended to read as follows: 
 
281.Voluntary program of country of origin labeling for certain meat products 
(a)DefinitionsIn this section: 
(1)The term beef means meat produced from cattle (including veal). 
(2)The term covered meat product means ground beef, ground pork, and ground lamb, and raw unprocessed muscle cuts of beef, pork and lamb. 
(3)The term lamb means meat produced from sheep. 
(4)The term pork means meat produced from hogs.  
(b)Country of origin labelingThe Secretary of Agriculture shall establish a voluntary program of country of origin labeling for covered meat products. 
(c)LabelIn the program established under subsection (b), the Secretary shall— 
(1)create a label to be used to designate the country of origin of covered meat products; and 
(2)require persons participating in the program to use the label created under paragraph (1), or such other label as the Secretary determines appropriate, to designate the country of origin of covered meat products. 
(d)Limitation on use of United States country of origin labelA person participating in the program established under subsection (b) may not designate a covered meat product as having a United States country of origin unless the covered meat product is derived exclusively from— 
(1)an animal born, raised, and slaughtered in the United States; or 
(2)an animal born and raised in Alaska or Hawaii, transported for a period not to exceed 60 days outside of those States, and slaughtered in the United States. 
282.Voluntary program of country of origin labeling for fish products 
(a)DefinitionsIn this section: 
(1)The term farm-raised fish means all fish that are not wild fish. The term includes net-pen, aquacultural, and other farm-raised fish. 
(2)The term farm-raised shellfish means all shellfish that are not wild shellfish. The term includes net-pen, aquacultural, and other farm-raised fish. 
(3)The term wild fish means naturally-born or hatchery-raised fish harvested in the wild. 
(4)The term wild shellfish means naturally-born or hatchery-raised shellfish harvested in the wild. 
(b)Country of origin labelingThe Secretary of Agriculture shall establish a voluntary program of country of origin labeling for wild fish, wild shellfish, farm-raised fish, farm-raised shellfish, and products thereof. 
(c)LabelIn the program established under subsection (b), the Secretary shall— 
(1)create a label to be used to designate the country of origin of wild fish, wild shellfish, farm-raised fish, farm-raised shellfish, and products thereof; and 
(2)require persons participating in the program to use the label created under paragraph (1), or such other label as the Secretary determines appropriate, to designate the country of origin of wild fish, wild shellfish, farm-raised fish, farm-raised shellfish, and products thereof. 
(d)Limitation on use of United States country of origin labelA person participating in the program established under subsection (b) may not designate wild fish, wild shellfish, farm-raised fish, farm-raised shellfish, or products thereof as having a United States country of origin unless— 
(1)in the case of wild fish or wild shellfish (or a product thereof), the wild fish or wild shellfish is harvested in the waters of the United States or by a United States vessel on the high seas; or 
(2)in the case of farm-raised fish or farm-raised shellfish (or a product thereof), the farm-raised fish or farm-raised shellfish is raised and harvested in the United States. 
283.Voluntary program of country of origin labeling for perishable agricultural commodities 
(a)DefinitionIn this section the term perishable agricultural commodity— 
(1)means fresh fruits and vegetables of every kind and character, except frozen fruits and vegetables; and 
(2)includes cherries packed in brine as defined by the Secretary in accordance with trade usages. 
(b)Country of origin labelingThe Secretary of Agriculture shall establish a voluntary program of country of origin labeling for perishable agricultural commodities. 
(c)LabelIn the program established under subsection (b), the Secretary shall— 
(1)create a label to be used to designate the country of origin of perishable agricultural commodities; and 
(2)require persons participating in the program to use the label created under paragraph (1), or such other label as the Secretary determines appropriate, to designate the country of origin of perishable agricultural commodities. 
(d)Limitation on use of United States country of origin labelA person participating in the program established under subsection (b) may not designate a perishable agricultural commodity as having a United States country of origin unless the perishable agricultural commodity is exclusively grown in the United States. 
(e)Survey of country of origin labeling; purpose 
(1)DefinitionIn this subsection, the term label means a method to provide information to consumers by means of a stamp, mark, placard, or other clear and visible sign (including printed packaging, cello wraps, twist ties, brand tags, bands, stickers, or other identifiers) affixed to or placed directly on a perishable agricultural commodity or on the display, holding unit, or bin containing the commodity at the final point of sale. 
(2)Survey required; intervalsSubject to subsection (f)(2)(C), during the 12-month period beginning on the date of the enactment of the Food Promotion Act of 2004, and every two years thereafter, the Secretary shall conduct, using existing resources, a national survey— 
(A)to estimate the types and quantities of perishable agricultural commodities sold in the United States that are labeled with respect to country of origin; 
(B)to measure the extent of the voluntary efforts of the perishable agricultural commodity industry to provide country of origin information to consumers, including the overall percentage of perishable agricultural commodities that bear labels with country of origin information; 
(C)to determine methods by which country of origin information is provided with regard to perishable agricultural commodities sold in the United States; 
(D)to estimate the types of quantities of perishable agricultural commodities sold in the United States that are labeled, but for which no country of origin information is provided; 
(E)to estimate the types of quantities of perishable agricultural commodities sold in the United States that are not labeled; 
(F)to estimate the extent of participation in the voluntary program established under subsection (b); and 
(G)to determine whether consumers can reasonably ascertain the country of origin of a substantial majority of perishable agricultural commodities for sale. 
(3)Location of surveyThe survey may be conducted at retail stores and other locations selected by the Secretary. 
(4)Special considerationsFor the purposes of conducting the survey, the Secretary shall consider— 
(A)bulk displays containing covered perishable agricultural commodities from more than one country to be labeled with country of origin information if a majority of the perishable agricultural commodities therein bear country of origin labels; and 
(B)label information regarding a State, region, or locality of the United States as information sufficient to identify the United States as the country of origin. 
(f)Use and availability of survey results 
(1)Report to CongressThe Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report containing the results of each survey conducted under subsection (e). 
(2)Subsequent surveys 
(A)Determination of consumer awarenessIn other than the first survey conducted under subsection (e), if the Secretary makes a determination that consumers cannot reasonably ascertain the country of origin of a substantial majority of perishable agricultural commodities, the Secretary shall include in the report submitted under paragraph (1) with respect to that survey— 
(i)specific action steps that would provide the perishable agricultural commodity distribution chain with incentives to increase country of origin labeling levels; and 
(ii)proposed guidelines that would increase the use of country of origin identification labels. 
(B)Effect of failure to ascertain country of originIf the Secretary makes the determination that consumers cannot reasonably ascertain the country of origin of a substantial majority of perishable agricultural commodities in two consecutive surveys conducted under subsection (e), the Secretary shall include in the report submitted under paragraph (1) with respect to the second of the two surveys such recommendations as the Secretary determines appropriate regarding ways to increase labeling to achieve that goal. 
(C)Effect of ability to ascertain country of originIf the Secretary makes the determination that consumers can reasonably ascertain the country of origin of a substantial majority of perishable agricultural commodities in two consecutive surveys conducted under subsection (e), the Secretary shall no longer be required to conduct surveys under such subsection. 
(3)Public availabilityThe Secretary shall make the results of each survey conducted under subsection (e) available to the perishable agricultural commodity industry and the public. 
284.VerificationThe Secretary of Agriculture may require participants in a program of country of origin labeling under section 281, 282, or 283 to maintain a verifiable recordkeeping audit trail that will permit the Secretary to verify compliance with the program. 
285.Enforcement 
(a)Civil penalty 
(1)AssessmentThe Secretary of Agriculture may assess a civil penalty against a participant in a program of country of origin labeling under section 281, 282, or 283 that purposely or knowingly violates the terms of the program. 
(2)Amount of penaltyThe amount of the civil penalty assessed under paragraph (1) may not exceed $10,000 for each violation. 
(3)Continuing violationEach day during which a violation continues shall be considered to be a separate violation. 
(b)Notice and hearingThe Secretary may not assess a penalty under subsection (a) against a person unless the person is given notice and an opportunity for a hearing in accordance with section 554 of title 5, United States Code, with respect to the violation.. 
 
